IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20968
                        Conference Calendar



ROQUE T. ARANDA,

                                         Plaintiff-Appellant,

versus

MICHAEL WILSON; WAYNE SCOTT, Director Texas Department of
Criminal Justice; FRANK HOKE; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE LAW LIBRARY PERSONNEL,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2739
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, appeals the

dismissal with prejudice of his 42 U.S.C. § 1983 complaint in

which he alleged denial of access to the courts and challenged

the dismissal of previous complaints.   Aranda contends that the

district court erred in dismissing his complaint with prejudice

for failure to state a claim when he had not been given an

opportunity to amend his complaint.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20968
                                  -2-

     Aranda, however, has provided us no basis upon which to

determine that he had a viable claim that he could have included

in an amended complaint.   Accordingly, we must affirm the

dismissal.   See Jones v. Greninger, 188 F.3d 322, 327 (5th Cir.

1999); Fed. R. App. P. 28(a)(9)(A).

     The three-strikes provision of 28 U.S.C. § 1915(g)

“prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim.”     Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.    Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Aranda is reminded that he may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED.